Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 1 of 41 PageID #: 1685




                                  EXHIBIT C
                                      TO
                PLAINTIFF’S REPLY IN SUPPORT OF 72(a)
               30(b)(6) and Fact Witness Scheduling Obstruction
Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 2 of 41 PageID #: 1686




                                 EXHIBIT C-1
                  E-mails Shearer and Eidelman June 17, 2018
                       30(b)(6) and Deposition Scheduling
     Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 3 of 41 PageID #: 1687


Shawn Shearer

From:                           Shawn Shearer <shawn@shearerlaw.pro>
Sent:                           Sunday, June 17, 2018 4:36 PM
To:                             Eidelman, Gary B.
Cc:                             David@zeitlinlawfirm.com; Cooper, Gillian A.; Kennedy, Lindsey C.
Subject:                        Re: Letter to Plaintiff dated June 16, 2018.DOCX


Gary:

Plaintiff does not find any of this to be a game. Plaintiff has not sought protective orders, no- showed noticed
depositions, canceled depositions, hidden witnesses, misrepresented the availability of himself or his counsel,
suggested that a “list”is a “calendar”, nor created confusion surrounding the granting of a noticed deposition
cancellation, by allowing his counsel to refuse to answer a simple question about the conditions under which
counsel sought the cancellation. As has been noted to Magistrate Bloom, Plaintiff himself contacted Mr.
Bisignano and suggested that he take at least a week to convalesce with his son. The question at hand, is the
behavior of Mr. Rosman and Defense counsel. That you would refer to any of this as a “game”, after your
multiple no-shows, presentation of an incomplete “calendar” to the court that did not include the noticed
depositions of one of Plaintiff’s physicians and one of his nurses, nor the 30 B6 witness is in Omaha on June
7/8, appears to be a representation of your view of how the discovery process should be conducted.

Defendants’ counsel is well aware that Plaintiff has been seeking a deposition and in fact, has noticed one for
July 3, (a day on which Defendants counsel is clearly available), in the Bay Area for EJ Jackson, since
Plaintiff’s counsel is going to be in the Bay Area on July 2nd and 3rd. Defense counsel indicated availability in
Omaha for Ms. Voycheske on July 4. Plaintiff accepted. Plaintiff is well aware of Defense counsels’ multiple
obligations to speaking engagements, travel, and his obligations to other clients. Plaintiff is also aware of, and
respects, Defense counsel’s religious obligations. Fourth of July does not fall within that category. Plaintiff
assumed that part of the reason Defense counsel chose Fourth of July, is that counsel may have other dates that
are inconvenient due to religious needs or previously scheduled speaking conflicts, as has happened in the past.
Or that perhaps the fourth was a time that worked for plaintiffs counsel for a different reason. Nonetheless, there
is no obligation for Plaintiff to try to understand why July 4 was offered. It was offered. Plaintiff accepted.
Arrangements have been made. At the top of the first page and the bottom of the last page that Plaintiff’s
counsel sent you in compliance with Magistrate Bloom’s order, Plaintiff noted dates on which he is not
available. Your response, was to complain because YOU allegedly made a mistake on YOUR list (which you
claim is a comprehensive calendar) then unilaterally attempt to hide Ms. Voycheske AGAIN by choosing a
deposition day on which you know Plaintiff is not available.

Plaintiff is not a mind reader. You told the court that your calendar was real, complete, and could be relied
upon. You said July 4, Plaintiff took July 4. The main reason Plaintiff took July 4, is that Plaintiff has been
trying to depose Ms. Voycheske since February 23, and July 4 is the earliest available time that did not conflict
with previously noticed depositions. EJ Jackson’s deposition has been noticed. For more than a week. Now you
are upset - I honestly have no idea why. You want Plaintiff to accommodate all of your personal and
professional needs, all of the needs of the defendants and witnesses that you control, you want to control the
calendar. Then, when Plaintiff agrees with you, you are upset again. That is nonsense. This process must be a
compromise. It is not a scenario in which Defense counsel gets to determine Plaintiff’s discovery and deposition
strategy. Plaintiff complied fully with a Magistrate Bloom’s order. You must do the same.

As I stated earlier, I will have a more comprehensive answer for the rest of your correspondence at some point
tonight. I merely wanted to point this out early to you in the day because I have already located a place, a court
                                                          1
     Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 4 of 41 PageID #: 1688
reporter and made arrangements for July 4. I was preparing to notice the depositions tomorrow.

- Shawn

Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
3839 McKinney Avenue #155-254
Dallas, TX 75204
(972) 803-4499
www.shearerlaw.pro

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS
INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN
ERROR, PLEASE DELETE




       On Jun 17, 2018, at 3:07 PM, Eidelman, Gary B. <Gary.Eidelman@saul.com> wrote:


       Stop the stupid games. For every entry on the calendar, I included the day of the week. It is
       obvious that the first Thursday in July is the 5th not the 4th. My mistake. You go tell Judge
       Bloom that you are insisting on depositions on a federal holiday when there are plenty of other
       dates out there and discovery does not end in this case until August 31, 2018.


       Gary B. Eidelman
       Sent from my iPhone


       On Jun 17, 2018, at 2:59 PM, Shawn Shearer
       <shawn@shearerlaw.pro<mailto:shawn@shearerlaw.pro>> wrote:


       Gary - Based on your representations to the court on June 12, 2018, I was under the impression
       that your "chart" is a "calendar."


       Your chart says July 4th is available. There is space available and are reporters available that day
       in Omaha. As noted at the end of Plaintiff's mark-up to your "calendar", Plaintiff is NOT
       available July 5th. The day of the week on your chart is irrelevant, if the "chart" had been
       presented in calendar format, perhaps you would not have gotten confused about the days. A
       federal holiday has no inherent meaning if the parties agree to hold the depositions on that date.
       You represented that this was a definitive calendar and that Defendants would agree to
       depositions on the listed dates. July 4th is listed and arrangements can be made to do the
       depositions on that listed date. You represented you were available. Plaintiff agreed to your
       listed date to depose Ms. Voycheske and Ms. Steffen. In response, you float a date of July 5th - a
       date that Plaintiff's counsel clearly indicated the Plaintiff is not available.


                                                        2
Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 5 of 41 PageID #: 1689
 You represented to Plaintiff, and the court, that your list was a complete listing. Obviously, it
 was not. Your "calendar" omitted the noticed depositions of one Plaintiff's physicians and one of
 Plaintiff's nurses and you omitted the noticed depositions in Omaha of June 7/8. Now, you are
 representing to Plaintiff, that the dates on your list are not accurate. The listing of depositions is
 not complete, and now you are indicating the dates are not what they purport to be. Your list is
 clearly not a definitive "calendar" as you represented to the court.


 When it comes to Ms Voycheske's deposition, it seems it is always something. February 23,
 March 14, June 7, June 8, and now disavowing availability on July 4, a date Defense counsel
 listed and represented as available for acceptance. Moreover, July 4 was the first date available
 to depose Ms. Voycheske, after completing noticed depositions in Atlanta (June 25 - 27), the
 noticed deposition of Mr. Bisignano in New York (June 29) with June 28 as a travel date, and the
 noticed deposition of Mr. Jackson in Palo Alto (July 3). Now, you want to postpone Ms.
 Voycheske from the next available date, (July 4), listed on your chart, that had not been noticed.
 Plaintiff has agreed to that date. Your misrepresentation forces the Voycheske deposition into
 late July. This pattern of hiding Ms. Voycheske is problematic.


 I will get back to you in detail on the remainder by letter tonight. I will advise you that I disagree
 with your count of depositions given the number of 30(b)(6) witnesses you have informally
 designated (and your constant reassignment of witnesses between 30(b)(6) witnesses and fact
 witnesses since May) and the number of witnesses you have listed in your Rule 26 disclosures.


 Shawn Shearer


 On Jun 17, 2018 8:04 AM, "Eidelman, Gary B."
 <Gary.Eidelman@saul.com<mailto:Gary.Eidelman@saul.com>> wrote:


 Dear Shawn:


 Please see the attached letter.


 [cid:image002.png@01D327C1.E5BD34B0]




 Gary B. Eidelman


 SAUL EWING ARNSTEIN & LEHR LLP
 500 E. Pratt Street


 Suite 900 | Baltimore, MD 21202-3133


                                                   3
Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 6 of 41 PageID #: 1690
 Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832


 Gary.Eidelman@saul.com<mailto:Gary.Eidelman@saul.com> |
 www.saul.com<http://www.saul.com/>



 [SEAL_WISEBlog_sig]<http://www.saul.com/blogs/wise-workplace-initiatives-saul-ewing>
 Follow our blog, WISE: Workplace Initiatives and Strategies for Employers,
 here<http://www.saul.com/blogs/wise-workplace-initiatives-saul-ewing>
 * Please note that our Firm name and my email address have changed.



 "Saul Ewing Arnstein & Lehr LLP (saul.com<http://saul.com>)" has made the following
 annotations:
 +~~~~~~~~~~~~~~~~~~~~~~~+
 This e-mail may contain privileged, confidential, copyrighted, or other legally protected
 information. If you are not the intended recipient (even if the e-mail address is yours), you may
 not use, copy, or retransmit it. If you have received this by mistake please notify us by return e-
 mail, then delete.
 +~~~~~~~~~~~~~~~~~~~~~~~~+




 <image005.jpg>
 <image006.jpg>




                                                   4
Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 7 of 41 PageID #: 1691




                                 EXHIBIT C-2
                   E-mails Shearer and Eidelman July 5, 2018
                       30(b)(6) and Deposition Scheduling
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 8 of 41 PageID #: 1692

         Subject: Re: Barger v. First Data - No ce of Deposi on - Jennifer Voycheske
         From: Shawn Shearer <shawn@shearerlaw.pro>
         Date: 7/5/2018 3:38 PM
         To: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         CC: David Zeitlin <david@zeitlinlawﬁrm.com>, "Cooper, Gillian A." <Gillian.Cooper@saul.com>,
         "Kennedy, Lindsey C." <Lindsey.Kennedy@saul.com>
         BCC: steve@thebargergroup.com, bb@shearerlaw.pro

         Gary:

         Your choice of which parts of my le er to emphasize, and which parts to ignore, is very telling. It is
         also bad logic. The sentences must be taken in their en rety, in order to understand context. The ﬁrst
         sentence you quote, states TWO condi ons that must be present in order for Plain ﬀ to make his
         determina on as to the necessity of possibly asking the Court for more than ten deposi ons (the fact
         that 30(b)(6) tes mony taken in aggregate only cons tutes ONE of Plain ﬀ’s deposi ons,
         notwithstanding). This sentence is referring to the named deponents in their capacity as poten al
         FACT witnesses, not in their capacity as 30(b)(6) representa ves for Defendant First Data. My
         nota ons next to the names of Ms. Pulveren and Ms. Steﬀens as 30(b)(6) witnesses, was merely to
         remind you that Defense counsel has suggested that they may be produced in the capacity as 30(b)(6)
         witnesses, and, as such, deposed in Dallas on July 30 and 31, dates that Defense counsel has indicated
         numerous mes would beneﬁcial for Defense counsel’s personal schedule.

         That you are going to ﬁnally, maybe produce Ms. Voycheske on July 23, 2018, a er ﬁve months and
         six a empts by Plain ﬀ to garner her tes mony, might sa sfy the ﬁrst condi on outlined by Plain ﬀ’s
         counsel in the sentence you quoted. However, Defense counsel’s ongoing failure to designate 30(b)(6)
         witnesses prevents the second of the two condi ons present in that sentence from being met, and as
         such, counsel has no basis upon which to release any of the dates or witnesses put forth by Defense
         counsel to this point.

         Failure to underline Plain ﬀ’s second stated condi on in your le er, does not make that second
         condi on disappear.

         Simply put, your email amounts to gibberish. You did nothing based on my wri en representa on.
         You inten onally omi ed parts of, and misrepresented Plain ﬀ’s stated condi ons, and then did
         whatever you wanted to do under the guise of Plain ﬀ’s le er being causal to your independent acts.
         This is not a good faith a empt at anything.

         Ms. Voycheske is no ced for July 23, 2018 as a fact witness, only. Defense counsel has not designated
         30(b)(6) witnesses for the topics outstanding. July 30 and 31 are s ll available. It is up to Defense
         counsel to designate who will be there on those dates to fulﬁll Defendant First Data’s 30(b)(6)
         tes monial obliga ons.

         -Shawn



1 of 6
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 9 of 41 PageID #: 1693
             Shawn E. Shearer
             The Law Oﬃce of Shawn Shearer, P.C.
             3839 McKinney Avenue #155-254
             Dallas, TX 75204
             (972) 803-4499
             www.shearerlaw.pro

             THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
             INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION
             OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE DELETE.




         On Jul 5, 2018, at 11:06 AM, Eidelman, Gary B. <Gary.Eidelman@saul.com> wrote:


           Shawn:

           Yesterday, you sent me a le er which stated the following:

           “Once Ms. Voycheske completes her deposi on and First Data designates its 30(b)(6) witnesses on the
           no ced topics, Plain ﬀ will decide if the deposi ons of Ms. Pulveren [30(b)(6)], Ms. Benhardt, Mr.
           Jackson and Ms. Steﬀen [30(b)(6)] and/or anyone else, are needed, and make any poten al necessary
           requests from the Court, accordingly. You can consider July 23, 2018 to be the “one” trip that Defense
           counsel is “willing to make” for his clients in this case.”

           Based on your wri en representa on above, I have arranged for Ms. Voycheske to be available on July
           23, 2018 in Omaha and have released the other witnesses from deposi ons on July 13 (St. George) 30
           and 31, 2018 (Steﬀen and Pulveren ). Those dates are no longer available.

           Gary B. Eidelman, Esq.
           Saul Ewing Arnstein & Lehr LLP
           Oﬃce: 410.332.8975
           Mobile: 410.303.8832


           From: Shawn Shearer [mailto:shawn@shearerlaw.pro]
           Sent: Thursday, July 05, 2018 1:51 PM
           To: Eidelman, Gary B.
           Subject: Re: Barger v. First Data - Notice of Deposition - Jennifer Voycheske

           Gary - The 10 depositions include the 30(b)(6) designees combined as one of the ten depositions. Mr.
           Cagwin addressed the accounting issues. There remain human resources and benefits, RIF document
           maintenance and creation, and social media recruiting. Those depositions do not add to the total, the
           30(b)(6) depositions are already in the 10. You must designate one or more representatives to address
           those areas. Make your designations and we agreed to those depositions to be held July 30 and 31 in



2 of 6
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 10 of 41 PageID #: 1694
         Dallas.

         - Shawn Shearer

         On Thu, Jul 5, 2018, 10:38 AM Eidelman, Gary B. <Gary.Eidelman@saul.com> wrote:

           Shawn:

           We will see you on July 23, 2018 for Ms. Voycheske’s deposition in Omaha. With the anticipated
           MetLife deposition, Plaintiff will be at 10 depositions which is the limit under Rule 30.
           Given your lack of response regarding Oliver St. George, I am releasing him from his deposition on
           July 13, 2018.
           Given your letter from yesterday, I am releasing Ms. Steffen and Ms. Pulverenti from depositions on
           July 30 and 31, 2018.
           If for some reason these depositions need to be rescheduled, there is plenty of time to do so before the
           discovery cutoff.

           Gary B. Eidelman, Esq.
           Saul Ewing Arnstein & Lehr LLP
           Office: 410.332.8975
           Mobile: 410.303.8832



           From: Shawn Shearer [mailto:shawn@shearerlaw.pro]
           Sent: Thursday, July 05, 2018 1:26 PM
           To: Eidelman, Gary B.
           Cc: David Zeitlin; Cooper, Gillian A.; Kennedy, Lindsey C.
           Subject: Re: Barger v. First Data - Notice of Deposition - Jennifer Voycheske



           Gary:

           Very simply, I have a full day of questions for Ms. Voycheske regarding her own actions and her own
           knowledge.

           If you would like to declare Ms. Voycheske as a 30(b)(6) witness, I will ask her questions again on
           July 30 or 31 and that testimony will be designated 30(b)(6) testimony. As you know, Rule 30(b)(6)
           provides:

               Notice or Subpoena Directed to an Organization. In its notice or subpoena, a
             party may name as the deponent a public or private corporation, a
             partnership, an association, a governmental agency, or other entity and must
             describe with reasonable particularity the matters for examination. The named
             organization must then designate one or more officers, directors, or managing
             agents, or designate other persons who consent to testify on its behalf; and it
             may set out the matters on which each person designated will testify. A
             subpoena must advise a nonparty organization of its duty to make this
             designation. The persons designated must testify about information known or
             reasonably available to the organization. This paragraph (6) does not preclude


3 of 6
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 11 of 41 PageID #: 1695
            a deposition by any other procedure allowed by these rules.
          The 1993 Advisory Notes to 30(b)(6) with respect to the 10 deposition limit provides:

          A deposition under Rule 30(b)(6) should, for purposes of this limit, be treated as
          a single deposition even though more than one person may be designated to
          testify.

          The 2000 Advisory Notes to 30(b)(6) with respect to the hourly deposition limit provides:

          For purposes of this durational limit, the deposition of each person designated
          under Rule 30(b)(6) should be considered a separate deposition.

          If you would like to include Ms. Voycheske as your 30(b)(6) witness on the topics listed below, I will
          depose her a second time on July 30 or July 31 with any other witnesses you designate and bring to
          Dallas.

          To be clear, the Plaintiff has chosen to notice Ms. Voycheske solely as a fact witness on July 23 for 7
          hours. That testimony will not be 30(b)(6) testimony. Given the fact that the Defense chose to limit
          its 12(c) Response to the testimony of one witness and the actions of one person, Plaintiff's counsel
          has more than 7 hours of questions for Ms. Voycheske regarding her personal actions and personal
          knowledge, so July 23rd will be fact testimony only and therefore unavailable for designation as
          30(b)(6) testimony.

          Shawn E. Shearer
          The Law Office of Shawn Shearer, P.C.
          3839 McKinney Avenue #155-254
          Dallas, TX 75204
          (972) 803-4499
          www.shearerlaw.pro

          THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND
          IS INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS
          INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL
          IN ERROR, PLEASE DELETE
          On 7/5/2018 11:21 AM, Eidelman, Gary B. wrote:

                Shawn:

                In response to your letter from yesterday, I reject the accusation that First Data has not
                been identifying witnesses to testify as to Rule 30(b)(6) topics (more on that below).

                1.      Jennifer Voycheske. This will confirm Jennifer Voycheske’s deposition for
                Monday, July 23, 2018 in Omaha, Nebraska. In the Notice of Deposition for Ms.
                Voycheske, you advise that you plan to take her deposition as a fact witness. Because
                First Data had already designated her as a 30(b)(6) witness (along with others), might I
                also suggest that you cover the topics below during her deposition that she will be
                prepared to testify to:


4 of 6
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 12 of 41 PageID #: 1696
               TOPIC 3 – HUMAN RESOURCES AND EMPLOYEE BENEFITS

                      (a) The processes that were available to Plain ﬀ to apply to receive First Data’s
               disability insurance beneﬁts, the process through which Plain ﬀ did apply to receive
               First Data’s disability insurance beneﬁts, and the terms of the disability insurance
               policies under which Plain ﬀ applied for beneﬁts.




                  (d) First Data’s plans, policies and procedures for the implementa on of FMLA, ADA,
               and other leave programs.



               We will consider Ms. Voycheske’s deposi on both as a fact witness and a 30(b)(6)
               witness to count as 1 deposi on.



               2.    Joe Plumeri. Per your le er, we are advising Joe Plumeri that his deposi on
               scheduled for July 19, 2018 is canceled.



               3.      Oliver St. George. We had previously iden ﬁed Oliver St. George to tes fy as to
               the following 30(b)(6) topic:
               TOPIC 2 – INFORMATION TECHNOLOGY



                          (b) First Data’s processes and procedures for pos ng available employment
                          opportuni es at First Data, and removing ﬁlled or withdrawn posi ons, on
                          employment sites (e.g. the Indeed web site referenced in Exhibit K to the
                          Complaint) and employment opportunity pos ngs on social media sites (e.g.
                          the @FirstDataJobs Twi er account referenced in Exhibit K to the Complaint).


               Mr. St. George’s deposition had been scheduled for Friday, July 13, 2018 in NYC,
               although no notice of deposition was ever issued. Based on your letter, we understand
               that you are opting not to take his deposition at this time. If we are incorrect with this
               understanding, please let us know immediately as we are scheduling other matters for
               July 13, 2018.

               4.     MetLife. Please let us know when you serve MetLife with its subpoena for
               documents. In terms of scheduling any deposition for MetLife, based on your letter from
               yesterday regarding dates, I have now scheduled other matters for Monday, July 30, 2018



5 of 6
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 13 of 41 PageID #: 1697
               so that date is no longer available.

               Thank you .

                                                          Gary B. Eidelman
                                                          SAUL EWING ARNSTEIN & LEHR LLP
                                                          500 E. Pratt Street
                                                          Suite 900 | Baltimore, MD 21202-3133
                                                          Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832
                                                          Gary.Eidelman@saul.com | www.saul.com




               Follow our blog, WISE: Workplace Initiatives and Strategies for Employers, here
               * Please note that our Firm name and my email address have changed.


               From: Shawn Shearer [mailto:shawn@shearerlaw.pro]
               Sent: Wednesday, July 04, 2018 5:02 PM
               To: Eidelman, Gary B.; Cooper, Gillian A.; Kennedy, Lindsey C.
               Cc: David Zeitlin
               Subject: Barger v. First Data - Notice of Deposition - Jennifer Voycheske

               Gary – Given the inability of First Data to clearly designate 30(b)(6) witnesses as
               30(b)(6) witnesses, I am going to proceed to depose Ms. Jennifer Voycheske. Attached is
               a notice of deposition for Ms. Voycheske on July 23, 2018.

               Shawn E. Shearer
               The Law Office of Shawn Shearer, P.C.
               3839 McKinney Avenue #155-254
               Dallas, TX 75204
               (972) 803-4499
               www.shearerlaw.pro

               THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED
               INFORMATION AND IS INTENDED FOR USE ONLY BY THE NAMED
               RECIPIENT. ANY OTHER USE OF THIS INFORMATION OR ANY
               ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR,
               PLEASE DELETE


               "Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
               +~~~~~~~~~~~~~~~~~~~~~~~+
               This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the intended
               recipient (even if the e-mail address is yours), you may not use, copy, or retransmit it. If you have received this by mistake please
               notify us by return e-mail, then delete.
               +~~~~~~~~~~~~~~~~~~~~~~~~+




6 of 6
Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 14 of 41 PageID #: 1698




                                 EXHIBIT C-3
                  E-Mails Shearer and Eidelman July 10, 2018
                       30(b)(6) and Deposition Scheduling
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 15 of 41 PageID #: 1699

         Subject: Re: Barger v. First Data - 30(b)(6) Deposi on No ce
         From: Shawn Shearer <shawn@shearerlaw.pro>
         Date: 7/10/2018 7:25 PM
         To: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         CC: David Zeitlin <david@zeitlinlawﬁrm.com>, "Cooper, Gillian A." <Gillian.Cooper@saul.com>,
         "Kennedy, Lindsey C." <Lindsey.Kennedy@saul.com>
         BCC: steve@thebargergroup.com, bb@shearerlaw.pro

         Gary:

         By way of a quick response, to clarify one point, are you somehow indica ng that your refusal to
         honor the July 4 date on your own “calendar”- a day on which you clearly WERE working, somehow
         cons tuted Plain ﬀ’s forfeiture of the July 30 and 31 dates?

         In case Plain ﬀ has somehow not made it clear - Ms. Voycheske is a fact witness in this case. She will
         be deposed on July 23. You unilaterally refused to adhere to your own July 4 date despite the fact
         that:

         1) You were available, and worked on this case on July 4, 2018
         2) You were not at EJ Jackson’s no ced July 3 deposi on in Palo         Alto, and neither was Mr.
         Jackson, (so Omaha should have been no burden to you)
         3) You did not seek a protec ve order to stop Mr. Jackson’s deposi on, a er threatening mul ple
          mes to do so
         4) You claimed that your “calendar”, presented to Judge Bloom as the governing document of the
         deposi on scheduling in this case, was “wrong” and withheld Ms. Voycheske on that day as a result
         of that new claim
         5) Plain ﬀ was able to secure a court reporter and reserve space for that day
         6) That day twas to include Ms. Voycheske and Ms. Pulveren as poten al 30 (b)(6) witness(es), given
         your representa on that they both may be available for that type of tes mony.
         7) Plain ﬀs counsel said to you, in person, at the conclusion of Mr. Bisignano’s deposi on on June 29,
         2018, that July 30 and 31st in Dallas would be designated 30(b)(6) deposi on dates due to Defense
         counsels refusal to accept your own July 4 “calendar” date for Ms. Pulveren and possibly parts of
         Ms. Voycheske’s tes mony

         And, perhaps most importantly, you have s ll failed to designate. You should have designated in May.
         I will respond with a more full answer later, but I want to be clear with you that at no me were you
         under the impression that July 30 and 31st were not going to be used as 30(b)(6) dates by Plain ﬀ.
         They are no ced. In Brooklyn.

         - Shawn


                   Shawn E. Shearer
                   The Law Oﬃce of Shawn Shearer, P.C.


1 of 4
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 16 of 41 PageID #: 1700
                 3839 McKinney Avenue #155-254
                 Dallas, TX 75204
                 (972) 803-4499
                 www.shearerlaw.pro

                 THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND
                 IS INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS
                 INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN
                 ERROR, PLEASE DELETE




         On Jul 10, 2018, at 4:10 PM, Eidelman, Gary B. <Gary.Eidelman@saul.com> wrote:



           Shawn:

           I respond to your latest email as follows:

           1.     Your new and revised Rule 30(b)(6) no ce did not contain an Exhibit A. We presume that the
           Exhibit A from the last Rule 30(b)(6) no ce dated May 22, 2018 is applicable.

           2.     You contend that deposi ons were scheduled for June 7 and 8, 2018 in Omaha. Perhaps you
           did not hear Judge Bloom tell you during the phone conference on June 12, 2018 that under no
           circumstances given the correspondence you received from this oﬃce, could you have reasonably
           expected First Data to produce witnesses on those dates. Perhaps you have also forgo en that she
           denied your mo on to compel and mo on for sanc ons.

           3.     With today’s no ce, you unilaterally scheduled deposi ons on July 30 and 31, 2018 when last
           week, on July 4, 2018, you canceled the deposi ons of Jennifer Voycheske, Amy Steﬀen and Stephanie
           Pulveren , all of whom had been previously been iden ﬁed by First Data as designees for topics
           related to FMLA, ADA, and other leave and beneﬁt issues. We even oﬀered to bring these witnesses to
           Dallas as an accommoda on to you. At your request, we have since agreed to reschedule Jennifer
           Voycheske’s deposi on for July 23, 2018 in Omaha. I even generously oﬀered to have Ms. Voycheske
           tes fy on July 23 about 30(b)(6) topics 3(a) and 3(d) but you rejected that oﬀer, claiming that you have
           7 hours of ques ons to ask her as a fact witness that do not relate to those topics. I believe the exact
           words you used were “[i]t won’t.”

           4.     With respect to your latest 30(b)(6) no ce, I have told you on several occasions following
           receipt of your July 4, 2018 le er that July 30 and 31 are no longer available but you seem to just
           ignore or forget. We are not available on those dates and will not produce any witnesses on those
           dates.

           5.     In your no ce, you have the audacity to demand that First Data produce a witness to tes fy as
           to topic 2(b). We long ago designated Oliver St. George to tes fy as to this topic and we subsequently


2 of 4
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 17 of 41 PageID #: 1701
         agreed that his deposi on would take place on July 13, 2018 in NYC. Since that me, no no ce of
         deposi on was received for Mr. St. George and I repeatedly tried to conﬁrm that you would take his
         deposi on on July 13. You never responded once to my inquiry. Accordingly, we advised Mr. St. George
         that his deposi on was canceled and we are no longer available this Friday.

         6.     You apparently do not understand Fed.R.Civ.P. 30(a)(2)(A) which provides that a party must
         obtain leave of court to take more than 10 deposi ons in federal court. Judge Bloom also referred to
         Rule 30(a) during the telephone conference. With Ms. Voycheske’s deposi on and your intended
         deposi on of third party MetLife (which your July 4 le er referred to as “Plain ﬀ’s Deposi on Number
         10”), Mr. Barger is at 10 deposi ons: Ording, Whalen, King, Marino, Johnson, Charron, Cagwin and
         Bisignano. Absent a court order, we will not produce any addi onal witnesses for deposi on.

         So there is no misunderstanding:

             ·   You never conﬁrmed Mr. St. George’s deposi on for July 13, 2018 so we will not be in NYC this
                  Friday. July 13 is no longer available.
             ·   You canceled Joe Plumeri’s deposi on for July 19, 2018 so we will not be in NYC that day. July 19
                  is no longer available.
             ·   You postponed Steve Barger’s deposi on from July 20, 2018 un l August 10, 2018. July 20 is no
                  longer available.
             ·   On July 4, 2018, you canceled 30(b)(6) deposi ons scheduled for July 30 and 31, 2018 in Dallas.
                  July 30 and 31 are no longer available.
             ·   Your client is at the limit of deposi ons provided for by Rule 30 of the Federal Rules of Civil
                  Procedure. You can con nue to unilaterally pick deposi on dates, but our posi on will remain
                  consistent with the Federal Rules.

         I will see you on July 23, 2018 in Omaha for Ms. Voycheske’s deposi on. I will see you in NYC on August
         10, 2018 for the Plain ﬀ’s deposi on.


                                    Gary B. Eidelman
                                    SAUL EWING ARNSTEIN & LEHR LLP
                                    500 E. Pra Street
         <image001.jpg>
                                    Suite 900 | Bal more, MD 21202-3133
                                    Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832
                                    Gary.Eidelman@saul.com | www.saul.com

         <image002.jpg>
         Follow our blog, WISE: Workplace Ini a ves and Strategies for Employers, here
         * Please note that our Firm name and my email address have changed.




         From: Shawn Shearer [mailto:shawn@shearerlaw.pro]
         Sent: Tuesday, July 10, 2018 5:55 PM
         To: Eidelman, Gary B.; Kennedy, Lindsey C.; Cooper, Gillian A.
         Cc: David Zeitlin
         Subject: Barger v. First Data - 30(b)(6) Deposition Notice



3 of 4
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 18 of 41 PageID #: 1702

         Gary, Gillian & Lindsey – As you know, on May 22, 2018, a No ce of Rule 30(b)(6) Deposi ons was served on
         First Data for deposi ons to occur on June 7 & 8. Those deposi ons did not occur. That no ce remains
         outstanding and the 30(b)(6) deposi ons s ll need to occur on the remaining Topics. A ached is a new No ce of
         Rule 30(b)(6) Deposi on (Revised) se ng those already exis ng, no ced deposi ons for July 30 & 31 on the
         remaining issues (HR/Beneﬁts, Social Media, and RIF Documenta on). Plain ﬀ agrees that Mr. Cagwin covered
         Topic 1 on accoun ng, the Court did not authorize deposi ons on HR IT (Topic 2(a)), and Plain ﬀ has agreed not
         to seek corporate governance tes mony on Topic 4(a).

         First Data should have made its designa ons prior to the June 7 & 8 deposi ons, but it s ll has not done so. If
         First Data would make its designa ons in wri ng, and set forth the limita ons, if any, on the no ced topics that
         each designee will be prepared to address, we may be able to work out alterna ve plans for dates and loca ons.
         But, un l First Data’s designa ons occur and we agree on alterna ve plans, the Plain ﬀ must proceed to
         schedule those 30(b)(6) in the EDNY. July 30 & 31 have been selected as those were the dates previously agreed,
         then revoked by First Data, for the 30(b)(6) deposi ons to occur.

         The lack of designa on and the quickly expiring discovery period leaves Plain ﬀ no op on other than to set the
         30(b)(6) deposi on on the calendar.

         Shawn E. Shearer
         The Law Oﬃce of Shawn Shearer, P.C.
         3839 McKinney Avenue #155-254
         Dallas, TX 75204
         (972) 803-4499
         www.shearerlaw.pro

         THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS INTENDED FOR USE ONLY
         BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF
         YOU RECEIVE THIS EMAIL IN ERROR, PLEASE DELETE


         "Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
         +~~~~~~~~~~~~~~~~~~~~~~~+
         This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the
         intended recipient (even if the e-mail address is yours), you may not use, copy, or retransmit it. If you have received
         this by mistake please notify us by return e-mail, then delete.
         +~~~~~~~~~~~~~~~~~~~~~~~~+




4 of 4
Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 19 of 41 PageID #: 1703




                                 EXHIBIT C-4
                   E-mails Shearer and Eidelman July 10, 2018
                       30(b)(6) and Deposition Scheduling
               Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 20 of 41 PageID #: 1704

         Subject: RE: Barger v. First Data - 30(b)(6) Deposi on No ce
         From: Shawn Shearer <shawn@shearerlaw.pro>
         Date: 7/10/2018 11:43 PM
         To: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         CC: David Zeitlin <david@zeitlinlawﬁrm.com>, "Cooper, Gillian A." <Gillian.Cooper@saul.com>,
         "Kennedy, Lindsey C." <Lindsey.Kennedy@saul.com>
         BCC: bb@shearerlaw.pro

         Gary – Below are my corresponding responses to your numbered paragraphs from your e-mail below:

         1.        Yes, the same Exhibit A applies as was a ached to the May 22, 2018 No ce of 30(b)(6) Deposi on that has
                  only been par ally held. This is merely a con nua on of the 30(b)(6) deposi on of First Data that was no ced
                  to start on June 7 & 8, but did not began un l Mr. Cagwin’s deposi on on June 26. Judge Bloom indicated
                  Topic 3(a) as to HR IT was oﬀ and Plain ﬀ is voluntarily agreeing not to seek tes mony on corporate
                  governance issues that was Topic 4(a). I thought the reference to the May 22, 2018 No ce of 30(b)(6) handled
                  that issue.

         2.         I understand Judge Blooms’ rulings. However, the No ce of 30(b)(6) has been outstanding for 7 weeks. Other
                  than Mr. Cagwin, who has already been designated and has tes ﬁed on accoun ng, no individual(s) have been
                  designated to tes fy for First Data on Plain ﬀ’s remaining 30(b)(6) topics. Defense counsel’s refusal to
                  designate leaves Plain ﬀ no choice but to set a me and place for all remaining topics to be addressed
                  (Plain ﬀ’s responsibility) thus allowing Defense counsel to designate in accordance with the rules and
                  produce those individuals to tes fy on the reduced number of topics at the me and place in the deposi on
                  no ce (Defendants’ responsibility.) No lawyer can be expected to operate within the conﬁnes of Saul Ewing’s
                  scheduling of Mr. Eidelman’s mul ple obliga ons to mul ple clients and inability to ﬁeld another of the 800
                  lawyers, and then also guess what the schedules and loca ons of the undesignated witnesses might end up
                  being. The only prac cable solu on that remains is for Plain ﬀ to set a me and place to depose First Data on
                  the 30(b)(6) topics in Brooklyn. I have done so, July 30 and 31 in Brooklyn.

         3/4      Please see my prior e-mail from today that par ally addressed these issues.

                   Immediately following Mr. Bisignano’s deposi on, you and I agreed to the deposi ons of the 30(b)(6)
                  designees on Topic 2 (HR/Beneﬁts) in Dallas on July 30th and 31st. Merely eleven days have elapsed since we
                  reached that agreement. You have withdrawn your on the record agreement to those dates and mes as a
                  result of Plain ﬀ’s decision to no ce Ms. Voycheske for deposi on strictly on fact issues, for seven hours
                  scheduled on July 23, 2018. Defense counsel inexplicably removed the dates of July 30 and 31 in Dallas for no
                  reason. Plain ﬀ’s decision with regards to Ms. Voycheske eﬀec vely eliminates Defense counsel’s ability to
                  use the 30(b)(6) witnesses he had planned to bring to Dallas to poten ally rehabilitate Ms. Voycheske’s likely
                  inability to provide insight into the many problema c statements made only by her, in her aﬃdavit. Ms.
                  Voycheske’s aﬃdavit is wholly irrelevant to Plain ﬀ’s 12(c) Mo on, however, it is the sole support for
                  Defendants’ Opposi on to Plain ﬀ’s 12(c) Mo on, s ll outstanding. Defense counsel a empted to pull the
                  dates of July 30 and 31, because counsel’s ability to use those dates to ﬁx the inevitable holes in Ms.
                  Voycheske’s forthcoming deposi on tes mony is being eliminated.

                   Before Mr. Bisignano’s deposi on, I tried to schedule July 4th for Ms. Voycheske and Ms. Pulvere in Omaha
                  as 30(b)(6) witnesses. Defense counsel indicated that a deposi on on the 4th was not possible even though
                  your “calendar”, supplied to the Court as a list from which Plain ﬀ could choose, included July 4 as an
                  available date and I had arranged for reporters and space.

                  Your commentary about July 4 being related to the dates of July 30 and 31 is confusing. You unilaterally tried



1 of 7
              Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 21 of 41 PageID #: 1705
                 to pull the agreed dates of July 30th and 31st when I decided to depose Ms. Voycheske as a fact witness only.
                 This shell game has gone on long enough (ﬁrst designa ng Mr. Cagwin and se ng a date on the ﬁrst 30(b)(6)
                 accoun ng topics, and then pulling Mr. Cagwin and objec ng to those topics; now, indica ng Steﬀen, Pulvere
                 and Voycheske as designees on Topic 2 to be deposed in Dallas, and then pulling those individuals and
                 refusing to discuss alterna ves). For some unknown reason, you declared that Defense counsel would “only
                 make one trip to Omaha,” so Ms. Voycheske’s July 23, 2018 deposi on is my concession to that demand.
                 However, the occurrence of that deposi on does not relieve First Data Corpora on from designa ng
                 witnesses to tes fy on its behalf at as many 30(b)(6) deposi ons as are necessary to cover all the no ced
                 topics remaining to be addressed. If you would like to now retract your “one trip to Omaha” posi on (which
                 has never made any sense to me, given that the HR opera ons and HR legal support are in Omaha), I am
                 certainly open to discussing Omaha a er July 23rd for deposi ons on Topic 2, but Topic 3(b) and Topic 4(b)
                 would s ll need to be addressed.

                 In addi on, the same individual can be deposed both as a fact witness and as a 30(b)(6) designee at two
                 separate mes. Topics covered in an individual deposi on can also be covered in a separate 30(b)(6)
                 deposi on. See: Sabre Holdings v. First Dominion Capital L.L.C. 2001 WL 1590544 (SDNY 2001) and Sabre
                 Holdings v. First Dominion Capital L.L.C. 01 Civ. 2145 (SDNY 2002). Even to the extent that 30(b)(6) topics may
                 ul mately be addressed during Ms. Voycheske’s individual July 23 deposi on, this occurrence would not
                 eliminate First Data’s obliga on to tes fy on those topics separately, as a corpora on. The individual
                 deposi on of a witness and the deposi on of First Data representa ves on behalf of First Data, are two
                 diﬀerent deposi ons, each subject to the limita ons of Rule 30(d)(2), although it is worth no ng that the
                 limita ons diﬀer between individual deposi ons and the deposi ons of 30(b)(6) designees. I have 7 hours of
                 issues to discuss with Ms. Voycheske regarding her personal knowledge and acts. I also have issues to discuss
                 with First Data. Those can be taken up separately, even if they overlap, in both an individual deposi on and in
                 a deposi on of First Data’s designee.

                 There are ques ons as to whether or not Ms. Voycheske can even serve as a 30(b)(6) designee in this case.
                 Ms. Voycheske is not a “oﬃcer, director, or managing agent” of First Data and before any of her tes mony can
                 even be considered as poten al 30(b)(6) tes mony, I will need to be provided evidence by First Data of both
                 First Data’s designa on of Ms. Voycheske to tes fy on its behalf, and evidence of Ms. Voycheske’s “consent to
                 tes fy on First Data’s behalf.” See FRCP 30(b)(6).

         5.       If you can ﬁnd any communica on where you clearly name Mr. St. George as a Topic 3(b) designee, please
                 forward it to me immeditely. All communica ons I can ﬁnd, indicate that Mr. St. George, if designated, would
                 be addressing IT issues, some of which were in Plain ﬀ’s Topic 3(a), which has subsequently been removed as
                 a topic. As with Ms. Voycheske, there are the same issues regarding Mr. St. George’s ability to serve as a
                 30(b)(6) designee given his tle of Marke ng Manager (St. George is not an “oﬃcer, director or managing
                 agent” nor is he authorized to bind the corpora on). Again, I will need wri en evidence from First Data of
                 both his designa on and his consent and authority to tes fy as an agent capable of binding First Data
                 Corpora on.

                  I do not foresee Mr. St. George’s deposi on las ng more than two hours, if he is designated only to tes fy on
                 Topic (3)(b). There is no need for the Plain ﬀ (an individual) to incur that expense. Mr. St. George is in NYC.
                 There is no reason that Mr. St. George cannot be deposed as no ced in Brooklyn on July 30 or 31.

         6.      Plain ﬀ’s counsel does understand Rule 30(a) as well as Judge Bloom’s ruling, notwithstanding your ad
                 hominem set forth in your e-mail below.

                 Defense counsel analysis is inconsistent with the inner-workings of Rule 30(a),(b)&(d).

                 First, Rule 30(a)(2)(A)(i) speciﬁcally refers to a limita on on a deposi on if the deposi on “would result in
                 more than 10 deposi ons being TAKEN.” This Rule does not include deposi ons no-showed, deposi ons
                 refused, deposi ons that are subject to protec ve orders, etc. The Plain ﬀ may not TAKE more than 10


2 of 7
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 22 of 41 PageID #: 1706
            deposi ons without leave of court or consent of opposing par es. Of course, I believe the consent por on of
            that Rule is subject to the good faith obliga ons of counsel, and in a case with 6 defendants, good faith on the
            part of Defense counsel would include some leeway to exceed 10, as opposed to was ng the Courts me by
            s cking to the rules just for the sake of obstruc on.

            That said, if Defense counsel insists on precision, perhaps it is me to have a real discussion about Defense
            counsel’s numerous no-shows of Plain ﬀ’s properly no ced deposi ons, as well as the recent no-show of a
            deposi on that Defense counsel himself no ced for an ex-First Data employee, who is unemployed and the
            sole caregiver to four children, a disabled sibling and her aging live in mother-in law. The ex-employee
            showed. You did not. No showing deposi ons without protec ve orders even being ﬁled, no showing
            deposi ons you, yourself, no ced, and failing to show or withdraw the deposi on no ce, a emp ng to push
            Plain ﬀ over ten deposi ons by passing on Plain ﬀ’s No ce of Intent to MetLife before Plain ﬀ had served
            MetLife (and a er threatening that if Plain ﬀ DID serve MetLife, Defense counsel would demand an audience
            with Judge Bloom for exceeding ten deposi ons) while EJ Jackson’s no ced deposi on was about to occur,
            and you no showed again. These are serious discovery process abuses, especially when added to Defendants’
            total non-coopera on in the document produc on process, as outlined in my le er to you last night (July 9).

            Defense counsel analysis is inconsistent with the interac on between Rule 30(a) and Rule 30(b)(6). The
            deposi on of First Data under 30(b)(6) counts as ONE deposi on for purposes of Rule 30(A)(2)(A)(i),
            irrespec ve of how many actual deponents are designated. One defendant - a corpora on - is not permi ed
            to simply declare numerous designees on narrow topics to count against the Rule 30(a)(2)(A)(i) limit, thereby
            forcing Plain ﬀ to request addi onal deposi ons, when there are ﬁve other defendants in the case. This is
            even more signiﬁcant when the Defendant, like you, plays hide the ball near the end of discovery by failing to
            designate for months during Plain ﬀ’s a empts to schedule mely deposi ons, and then designates
            numerous individuals as 30(b)(6) designees and cries foul for Plain ﬀ exceeding the 10-deposi on limit. This
            tac c is not allowed, and has been duly addressed in the Rules.

            A 30(b)(6) deposi on is a single deposi on of First Data. First Data’s 30(b)(6) designees, no ma er how many
            there are, count as one (1) deposi on against Plain ﬀ’s 10-deposi on limit prior to needing to request either
            Defendants’ coopera on, or the Court’s permission.

            The 1993 Advisory Note to Rule 30(a) says, and I quote:

                   “A deposi on under Rule 30(b)(6) should, for purposes of this limit [10 deposi ons] be treated
                   as a single deposi on even though more than one person may tes fy.”

            Plain ﬀ is currently at 10 deposi ons (7 taken, one par ally taken, and two and a por on subject to
            outstanding no ces): Ording, Whalen, King, Marino, Johnson, Charron, Bisignano, Voycheske (no ced),
            MetLife (no ced), and First Date 30(b)(6)(Cagwin’s taken on accoun ng Topic 1 ( sort of, and requiring
            s pula ons on STD and LTD accoun ng because he was improperly prepared - plus who knows how many or
            who the witnesses yet to be oﬃcially designated in wri ng will be.)

            As to your list of complaints regarding Plain ﬀ’s discovery calendaring, I will be pulling together the Plain ﬀ’s
            list of complaints as to how you have conducted deposi on discovery in this case. Be assured, it will be much,
            much longer than the ﬁve bullet points in your e-mail below. Mr. Bisignano’s deposi on is a prime example.
            Discussion of the scheduling of Mr. Bisignano’s deposi on began the last week of February. That deposi on
            did not occur un l the last week of June, and that delay was not as a result anything the Plain ﬀ did or did not
            do. Defendants have pulled numerous agreed deposi on dates and no showed numerous properly no ced
            deposi ons. The irony is, that had Defense counsel/Defendants/Defense witnesses actually showed at those
            deposi ons, your complaints about Plain ﬀ exceeding the limit of 10 may have had some teeth. But it
            doesn’t. Plain ﬀ is at 10 deposi ons. First Data is no ced to appear July 30 and 31 (depending on the number
            of designees) in Brooklyn (the same dates that you said you were available for 30(b)(6) deposi ons in Dallas
            merely 11 days ago at the end of Mr. Bisignano’s deposi on while on the record).


3 of 7
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 23 of 41 PageID #: 1707

                  Despite all of this back and forth, First Data s ll has not even suggested a name to bind the corpora on on
                  Topic 4(b) that is clearly relevant to this li ga on and the defenses raised. Who is First Data’s designee on
                  Topic 4(b)? This topic has subpoenaed tes mony on:

                         First Data’s process and procedures for retaining informa on created during the planning and
                         implementa on of any “reduc on-in-force” during the me between January 1, 2015 and
                         February 28, 2017.

                  This would all be easier if Defense counsel would simply, in wri ng, name the individuals First Data is going to
                  designate to tes fy on each outstanding 30(b)(6) topic, provide evidence of each person’s authority to bind
                  First Data Corpora on, and iden fy their loca on(s).

                  The No ce of Deposi on for First Data’s 30(b)(6) on July 30 and 31, which you told me, on the record on June
                  29, 2018 were available, is outstanding and served.

         Shawn E. Shearer
         The Law Oﬃce of Shawn Shearer, P.C.
         3839 McKinney Avenue #155-254
         Dallas, TX 75204
         (972) 803-4499
         www.shearerlaw.pro

         THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS INTENDED FOR USE ONLY BY
         THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU
         RECEIVE THIS EMAIL IN ERROR, PLEASE DELETE

         From: Eidelman, Gary B.
         Sent: Tuesday, July 10, 2018 6:10 PM
         To: 'Shawn Shearer'
         Cc: David Zeitlin; Cooper, Gillian A.; Kennedy, Lindsey C.
         Subject: RE: Barger v. First Data - 30(b)(6) Deposi on No ce


         Shawn:

         I respond to your latest email as follows:

         1.    Your new and revised Rule 30(b)(6) no ce did not contain an Exhibit A. We presume that the Exhibit
         A from the last Rule 30(b)(6) no ce dated May 22, 2018 is applicable.

         2.     You contend that deposi ons were scheduled for June 7 and 8, 2018 in Omaha. Perhaps you did not
         hear Judge Bloom tell you during the phone conference on June 12, 2018 that under no circumstances given
         the correspondence you received from this oﬃce, could you have reasonably expected First Data to produce
         witnesses on those dates. Perhaps you have also forgo en that she denied your mo on to compel and
         mo on for sanc ons.

         3.      With today’s no ce, you unilaterally scheduled deposi ons on July 30 and 31, 2018 when last week,
         on July 4, 2018, you canceled the deposi ons of Jennifer Voycheske, Amy Steﬀen and Stephanie Pulveren ,
         all of whom had been previously been iden ﬁed by First Data as designees for topics related to FMLA, ADA,
         and other leave and beneﬁt issues. We even oﬀered to bring these witnesses to Dallas as an accommoda on


4 of 7
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 24 of 41 PageID #: 1708
         to you. At your request, we have since agreed to reschedule Jennifer Voycheske’s deposi on for July 23,
         2018 in Omaha. I even generously oﬀered to have Ms. Voycheske tes fy on July 23 about 30(b)(6) topics 3(a)
         and 3(d) but you rejected that oﬀer, claiming that you have 7 hours of ques ons to ask her as a fact witness
         that do not relate to those topics. I believe the exact words you used were “[i]t won’t.”

         4.     With respect to your latest 30(b)(6) no ce, I have told you on several occasions following receipt of
         your July 4, 2018 le er that July 30 and 31 are no longer available but you seem to just ignore or forget. We
         are not available on those dates and will not produce any witnesses on those dates.

         5.     In your no ce, you have the audacity to demand that First Data produce a witness to tes fy as to
         topic 2(b). We long ago designated Oliver St. George to tes fy as to this topic and we subsequently agreed
         that his deposi on would take place on July 13, 2018 in NYC. Since that me, no no ce of deposi on was
         received for Mr. St. George and I repeatedly tried to conﬁrm that you would take his deposi on on July 13.
         You never responded once to my inquiry. Accordingly, we advised Mr. St. George that his deposi on was
         canceled and we are no longer available this Friday.

         6.     You apparently do not understand Fed.R.Civ.P. 30(a)(2)(A) which provides that a party must obtain
         leave of court to take more than 10 deposi ons in federal court. Judge Bloom also referred to Rule 30(a)
         during the telephone conference. With Ms. Voycheske’s deposi on and your intended deposi on of third
         party MetLife (which your July 4 le er referred to as “Plain ﬀ’s Deposi on Number 10”), Mr. Barger is at 10
         deposi ons: Ording, Whalen, King, Marino, Johnson, Charron, Cagwin and Bisignano. Absent a court order,
         we will not produce any addi onal witnesses for deposi on.

         So there is no misunderstanding:

               You never conﬁrmed Mr. St. George’s deposi on for July 13, 2018 so we will not be in NYC this Friday.
               July 13 is no longer available.
               You canceled Joe Plumeri’s deposi on for July 19, 2018 so we will not be in NYC that day. July 19 is no
               longer available.
               You postponed Steve Barger’s deposi on from July 20, 2018 un l August 10, 2018. July 20 is no longer
               available.
               On July 4, 2018, you canceled 30(b)(6) deposi ons scheduled for July 30 and 31, 2018 in Dallas. July 30
               and 31 are no longer available.
               Your client is at the limit of deposi ons provided for by Rule 30 of the Federal Rules of Civil
               Procedure. You can con nue to unilaterally pick deposi on dates, but our posi on will remain
               consistent with the Federal Rules.

         I will see you on July 23, 2018 in Omaha for Ms. Voycheske’s deposi on. I will see you in NYC on August 10,
         2018 for the Plain ﬀ’s deposi on.


                                Gary B. Eidelman
            cid:image002.png@01D327C1.E5BD34B0
                                     SAUL EWING ARNSTEIN & LEHR LLP
                                     500 E. Pra Street
                                     Suite 900 | Bal more, MD 21202-3133
                                     Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832
                                     Gary.Eidelman@saul.com | www.saul.com




5 of 7
              Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 25 of 41 PageID #: 1709
              SEAL_WISEBlog_sig

         Follow our blog, WISE: Workplace Ini a ves and Strategies for Employers, here
         * Please note that our Firm name and my email address have changed.




         From: Shawn Shearer [mailto:shawn@shearerlaw.pro]
         Sent: Tuesday, July 10, 2018 5:55 PM
         To: Eidelman, Gary B.; Kennedy, Lindsey C.; Cooper, Gillian A.
         Cc: David Zeitlin
         Subject: Barger v. First Data - 30(b)(6) Deposition Notice

         Gary, Gillian & Lindsey – As you know, on May 22, 2018, a No ce of Rule 30(b)(6) Deposi ons was served on First Data
         for deposi ons to occur on June 7 & 8. Those deposi ons did not occur. That no ce remains outstanding and the
         30(b)(6) deposi ons s ll need to occur on the remaining Topics. A ached is a new No ce of Rule 30(b)(6) Deposi on
         (Revised) se ng those already exis ng, no ced deposi ons for July 30 & 31 on the remaining issues (HR/Beneﬁts,
         Social Media, and RIF Documenta on). Plain ﬀ agrees that Mr. Cagwin covered Topic 1 on accoun ng, the Court did
         not authorize deposi ons on HR IT (Topic 2(a)), and Plain ﬀ has agreed not to seek corporate governance tes mony
         on Topic 4(a).

         First Data should have made its designa ons prior to the June 7 & 8 deposi ons, but it s ll has not done so. If First
         Data would make its designa ons in wri ng, and set forth the limita ons, if any, on the no ced topics that each
         designee will be prepared to address, we may be able to work out alterna ve plans for dates and loca ons. But, un l
         First Data’s designa ons occur and we agree on alterna ve plans, the Plain ﬀ must proceed to schedule those
         30(b)(6) in the EDNY. July 30 & 31 have been selected as those were the dates previously agreed, then revoked by First
         Data, for the 30(b)(6) deposi ons to occur.

         The lack of designa on and the quickly expiring discovery period leaves Plain ﬀ no op on other than to set the
         30(b)(6) deposi on on the calendar.

         Shawn E. Shearer
         The Law Oﬃce of Shawn Shearer, P.C.
         3839 McKinney Avenue #155-254
         Dallas, TX 75204
         (972) 803-4499
         www.shearerlaw.pro

         THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS INTENDED FOR USE ONLY BY
         THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU
         RECEIVE THIS EMAIL IN ERROR, PLEASE DELETE


         "Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
         +~~~~~~~~~~~~~~~~~~~~~~~+
         This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the intended recipient (even if the e-mail address is
         yours), you may not use, copy, or retransmit it. If you have received this by mistake please notify us by return e-mail, then delete.
         +~~~~~~~~~~~~~~~~~~~~~~~~+




6 of 7
          Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 26 of 41 PageID #: 1710
         image001.jpg




         image002.jpg




         Attachments:


         image001.jpg                                                                  3.9 KB
         image002.jpg                                                                  2.1 KB




7 of 7
Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 27 of 41 PageID #: 1711




                                 EXHIBIT C-5
                  E-Mails Shearer and Eidelman July 20, 2018
                       30(b)(6) and Deposition Scheduling
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 28 of 41 PageID #: 1712

         Subject: Re: Barger v. First Data - Voycheske Deposi on Postponement
         From: Shawn Shearer <shawn@shearerlaw.pro>
         Date: 7/20/2018 11:18 AM
         To: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         CC: David Zeitlin <david@zeitlinlawﬁrm.com>, "Cooper, Gillian A." <Gillian.Cooper@saul.com>,
         "Kennedy, Lindsey C." <Lindsey.Kennedy@saul.com>
         BCC: bb@shearerlaw.pro, steve@stevebarger.com

         Gary:

         You can deduct any “costs” incurred by counsel from the costs incurred by Plain ﬀ during Defendants’
         mul ple no-shows. Ms. Voycheske bears no “costs” given that she lives in Omaha. All hotels in Omaha
         have at least a 48-hour full cancella on policy and counsel has not le Bal more.

         I do greatly appreciate you doubling down on the issue of the phone call, as well as the January 5
         date, however. Thank you. Very much.

         The 30(b)(6) witnesses are duly no ced and will occur. No deposi ons were ever no ced in Dallas for
         July 30 and 31. But they are no ced in Brooklyn. It’s interes ng that you men on July 4, given your
         representa on to the Court that you were available for Ms. Voycheske’s deposi on, and then your
         subsequent adamant refusal to appear, (despite Plain ﬀ’s counsel’s ease in ﬁnding both space and a
         reporter), coupled with your email to Plain ﬀ’s counsel on that very day. Interes ngly, Gary, emails to
         business colleagues on a given day are an excellent indica on that a person is WORKING that day.
         There can be no ques on that Defense counsel billed the hours he worked that day to his client,
         perhaps to pay for his daughter’s bouquet for her upcoming nup als, funded exclusively by First Data.

         Surely counsel is aware that Defendant First Data is in the habit of formal sponsorship - for example,
         they sponsored Mr. Bisignano’s sons Li le League team in 2017. Perhaps you can just cut out the
         middle man, slap a First Data slogan on some cocktail napkins and maybe the grooms back, and let
         Mr. Bisignano directly sponsor your event at the Four Seasons, rather than dragging out this
         preposterous charade for your own beneﬁt.

         You were available in Dallas for July 30 and 31, you can make it to Brooklyn. The only thing of note
         that took place near the July 4 date, was Counsel’s misrepresenta on to the Court of his availability
         for deposi on, Defendant’s no show of EJ Jackson’s July 3 deposi on and Defendant’s a empt to
         force Plain ﬀ over ten deposi ons by prematurely unilaterally no fying MetLife of their deposi on
         date the week prior. If Dallas is counsel’s preference, Plain ﬀ may possibly consent to no cing them in
         Dallas instead of Brooklyn, but at no me did Plain ﬀ “give up” the then unno ced dates. Plain ﬀ will
         reschedule Ms. Voycheske a er his op ons with regard to her problema c disclosures are fully
         ve ed.

         Designate, Gary. It’s way past me.

         -Shawn Shearer


1 of 3
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 29 of 41 PageID #: 1713


           Shawn E. Shearer
           The Law Oﬃce of Shawn Shearer, P.C.
           3839 McKinney Avenue #155-254
           Dallas, TX 75204
           (972) 803-4499
           www.shearerlaw.pro


         THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS INTENDED
         FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION OR ANY
         ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE DELETE ALL COPIES
         AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.

         On Jul 20, 2018, at 6:49 AM, Eidelman, Gary B. <Gary.Eidelman@saul.com> wrote:



           Shawn:

           I am in receipt of your le er canceling Ms. Voycheske’s deposi on scheduled for this coming Monday,
           July 23, 2018. The decision to cancel her deposi on is en rely your choice. If there are any costs that
           we incur due to your last minute cancella on of her deposi on, I plan to send you an invoice. If you
           plan to schedule Ms. Voycheske’s deposi on for another date in August, I would encourage you not to
           just unilaterally pick a date in August, but run dates by us before-hand so that we can check on
           availability.

           You asser ons regarding Ms. Voycheske’s aﬃdavits are meritless. The addi onal documents that she
           refers to in her supplemental declara on were produced months ago and do not change the substance
           of her tes mony one iota. Whether she spoke to Mr. Barger or received an email from him on January
           5, 2016, it was your client who told her when his leave began. Similarly, you have had the MetLife
           computer screen shot for months which indicates when they approved his STD leave.

           For some reason, you blindly ignore statements regarding scheduling that we have made in prior
           correspondence. You seem to think that if you keep repea ng the same thing, it will just happen.
           Speciﬁcally, on July 4, 2018, you unilaterally canceled the deposi ons that had been scheduled for
           Dallas for July 30 and 31. That certainly was your decision to make and we released the witnesses for
           those dates, along with Joe Plumeri for July 19. However, as a result of those cancella ons, those days
           became free for other ma ers. We have told you me and me again that those dates are no longer
           available for deposi ons but you don’t seem to be ge ng the message. SO THERE BE NO CONFUSION,
           FIRST DATA WILL NOT PRODUCE ANY WITNESSES ON JULY 30 OR 31, 2018. If you travel to NYC on
           those dates, do not expect First Data to reimburse you and your wife for any costs.

           We will see you on August 10, 2018 for the Plain ﬀ’s deposi on at our oﬃces in NYC.

           Have a nice weekend.



2 of 3
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 30 of 41 PageID #: 1714
         Gary B. Eidelman, Esq.
         Saul Ewing Arnstein & Lehr LLP
         Oﬃce: 410.332.8975
         Mobile: 410.303.8832



         From: Shawn Shearer [mailto:shawn@shearerlaw.pro]
         Sent: Friday, July 20, 2018 7:09 AM
         To: Eidelman, Gary B.; Cooper, Gillian A.; Kennedy, Lindsey C.
         Subject: Barger v. First Data - Voycheske Deposition Postponement

         **EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
         responding or clicking links/attachments.



         Gary, Gillian and Lindsey – Please see the a ached le er withdrawing Ms. Voycheske’s deposi on no ce for July
         23, 2018. A new no ce for her deposi on will be sent for a date in mid- to late- August.

         Shawn E. Shearer
         The Law Oﬃce of Shawn Shearer, P.C.
         3839 McKinney Avenue #155-254
         Dallas, TX 75204
         (972) 803-4499
         www.shearerlaw.pro

         THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
         INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS
         INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN
         ERROR, PLEASE DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED
         RECIPIENT.



         "Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
         +~~~~~~~~~~~~~~~~~~~~~~~+
         This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the
         intended recipient (even if the e-mail address is yours), you may not use, copy, or retransmit it. If you have received
         this by mistake please notify us by return e-mail, then delete.
         +~~~~~~~~~~~~~~~~~~~~~~~~+




3 of 3
Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 31 of 41 PageID #: 1715




                                 EXHIBIT C-6
                  E-Mails Shearer and Eidelman July 27, 2018
                       30(b)(6) and Deposition Scheduling
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 32 of 41 PageID #: 1716

         Subject: Re: 30(b)(6) Witnesses - July 30 and 31 & First Data Statements About Plain ﬀ
         From: Shawn Shearer <shawn@shearerlaw.pro>
         Date: 7/27/2018 12:40 PM
         To: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         CC: "Cooper, Gillian A." <Gillian.Cooper@saul.com>, "Kennedy, Lindsey C."
         <Lindsey.Kennedy@saul.com>, David Zeitlin <david@zeitlinlawﬁrm.com>
         BCC: steve@thebargergroup.com

         Gary:

         As you rightly pointed out in previous correspondence, Plain ﬀ has advanced his agenda in
         accordance with the exis ng discovery calendar in spite of Defense counsels con nued obstruc on,
         by conduc ng deposi ons at agreed and no ced mes and loca ons. At present, Plain ﬀ has
         completed eight deposi ons, with one being designated by Defense counsel as responsive to one of
         four 30(b)(6) topics outstanding.

         Plain ﬀs counsel recognizes that Defense counsel has squandered ﬁve months of me, thousands of
         dollars in client fees and all of its eﬀorts in a fu le a empt to ul mately misuse the deposi on
         process to back door tes mony from Ms. Voycheske’s oﬃce companions in support of tes mony that
         Ms. Voycheske is not in an authorized posi on to give.

         Unfortunately, that rehabilita on process cannot take place un l a er Ms. Voycheske tes ﬁes,
         assuming her tes mony is even relevant, or necessary at this point. The choice about whether to
         depose Ms. Voycheske and when, is Plain ﬀs.

         The July 30 no ce falls within Plain ﬀ’s ten allo ed deposi ons, irrespec ve of the ul mate
         designa on of the tes mony given. Plain ﬀ expects Defense counsel to appear at the no ced me
         and place on July 30, 2018 with as many witnesses as are needed to address the 30(b)(6) topics
         outstanding. If one witness will suﬃce, then bring one witness. The witness must meet the required
         standards of a 30(b)(6) witness. As I stated earlier this week, Plain ﬀ will conduct as many deposi ons
         as are needed to adequately try his case.

         See you Monday.

         -Shawn


                  Shawn E. Shearer
                  The Law Oﬃce of Shawn Shearer, P.C.
                  3839 McKinney Avenue #155-254
                  Dallas, TX 75204
                  (972) 803-4499
                  www.shearerlaw.pro




1 of 6
           Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 33 of 41 PageID #: 1717
                   THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION
                   AND IS INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF
                   THIS INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS
                   EMAIL IN ERROR, PLEASE DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE
                   INTENDED RECIPIENT.


         On Jul 27, 2018, at 10:45 AM, Eidelman, Gary B. <Gary.Eidelman@saul.com> wrote:



           Shawn:

           We are in the midst of preparing a response to your recent string of email communica ons and
           threats.
           I trust that you have personal business in New York this weekend which is why you are traveling today.
           You keep demanding that we appear for deposi on in Brooklyn on July 30 and 31. It is your decision
           and your decision alone to appear for a deposi on on those dates. As I have told you me and me
           again, First Data will not be present in Brooklyn on July 30 and 31. We are willing to consider dates in
           August once you iden fy the 10th witness that you want to depose in this case.

           Gary B. Eidelman, Esq.
           Saul Ewing Arnstein & Lehr LLP
           Oﬃce: 410.332.8975
           Mobile: 410.303.8832



           From: Shawn Shearer [mailto:shawn@shearerlaw.pro]
           Sent: Friday, July 27, 2018 11:26 AM
           To: Eidelman, Gary B.; Cooper, Gillian A.; Kennedy, Lindsey C.
           Cc: David Zeitlin
           Subject: 30(b)(6) Witnesses - July 30 and 31 & First Data Statements About Plaintiff

           **EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
           responding or clicking links/attachments.



           THIS IS AN ATTEMPT TO SETTLE A DISCOVERY DISPUTE

           Gary:

           Plaintiff’s counsel anticipated today’s arrival of the case law that Defense counsel is relying on in his
           attempt to convince Plaintiff to forgo his necessary remaining 30(b)(6) witness testimony on topics
           outstanding scheduled for July 30 and 31, 2018 in Brooklyn. No such case law was forthcoming. Please
           provide your analysis, complete with the cites that support your assertion, for Plaintiff’s counsel’s
           evaluation. There is no way for Plaintiff to reach any understanding with Defendants on this matter
           short of filing a motion to compel, if Defense counsel refuses to provide the information upon which
           you are relying, for Plaintiff’s review.



2 of 6
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 34 of 41 PageID #: 1718
         Plaintiff has made several good faith attempts to schedule these 30(b)(6) depositions, but none of them
         included the testimony of Ms. Jennifer Voycheske, who is not qualified to provide 30(b)(6) testimony.
         Plaintiff has indicated that Ms. Benhardt appears to be knowledgeable about Defendant’s alleged “RIF”
         defense and associated topics covered by Plaintiff’s now two month old accepted 30(b)(6) topics. Ms.
         Pulverenti has been suggested by Defense counsel as a witness available to testify about benefits,
         including short term disability, the linchpin of the information accumulated and stored by MetLife and
         somehow allegedly relied upon to validate Defendant’s two on the record sworn affidavits about First
         Data’s attempt at date recounting for Plaintiff’s FMLA leave dates. It appears that Ms. Pulverenti is
         qualified to provide adequate testimony about benefits, given her twenty plus years at First Data, all
         served in the benefits department. Plaintiff no longer has need of Mr. St.George’s testimony, and
         counsel was informed of that earlier this week. Ms. Steffen has been on Defense Counsel’s list of
         potential witnesses for months as well as on the “calendar” that Defendants provided the Court in May.

         All correspondence between Plaintiff’s counsel and Defendant’s counsel supports Plaintiff’s good faith
         belief that Defense counsel intended to provide witnesses on the topics outstanding. While Plaintiff
         understands that designation of said witnesses may not be mandatory, it is certainly customary in cases
         of this scope. Defense counsel continues to insist that this is “just” an employment case. Plaintiff finds
         that perspective both demeaning and inaccurate. This case involves the forced leave of a disabled
         executive and the circumstances surrounding First Data’s policy of using information obtained possibly
         under fraudulent circumstances from MetLife in order to circumvent its FMLA and ADA obligations.
         Defense counsel put forth First Data’s internal process for public scrutiny when you produced Ms.
         Voycheske’s affidavits (including screenshots of MetLife’s corporate interface containing Plaintiff’s
         personal medical information - information that First Data likely has no legal right to access) as part of
         your Objection to Plaintiff’s 12(c) Motion. Those screenshots are now available to the public, including
         Plaintiff’s potential future employers.

         Absent any contractually based support for First Data’s legal ability to obtain the information
         underlying and included in these public declarations, they are now merely functioning (and have
         functioned for over five months) as a form of intentional defamation, continued interference in
         Plaintiff’s possible future employment, retaliation due to the absence of any legal means by which to
         obtain the included screenshots and corresponding declaratory information, and harassment due to
         multiple, repeated violations of Plaintiff’s right to privacy, with Defendants fraudulently requiring
         Plaintiff to fill out multiple release forms which they have no legal right to collect, under the guise of
         having “misplaced” his forms, or, as Defendant Johnson admits, faxing his information to the wrong
         place.

         It is regrettable that Defendant First Data appears to have a fragmented, inefficient Human Resources
         department. But that is not Plaintiff’s problem. Plaintiff did not bring this claim so that First Data could
         present to Plaintiff, the public, Judge and jury, its ineffective internal corporate learning curve. Plaintiff
         has no intention of trying those issues, as they are wholly irrelevant to the fact that Defendant Johnson
         has admitted, in email, First Data’s EEOC response, Defendant’s answer, and under oath in her
         deposition testimony to have accepted Plaintiff’s timely return to work authorization and it is
         undisputed that Plaintiff’s job duties remain with Ms. Robin Ording, and that his title and rank (and
         likely his salary) within Defendant Charron’s organization are with Mr. EJ Jackson. What has become
         disturbingly relevant to Plaintiff, are the revelations of likely privacy violations, intentionally and
         persistently being used to damage Plaintiff.

         In addition, it has come to Plaintiff’s attention that Defendant Marino has been referring publicly to


3 of 6
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 35 of 41 PageID #: 1719
         Plaintiff as “retired,” and commenting negatively on Plaintiff’s performance, despite the fact that
         Marino was never in a position to evaluate Plaintiff’s performance, and First Data has admitted that no
         written negative reviews of Plaintiff’s performance while at First Data exist. Plaintiff is not retired.
         Plaintiff’s counsel is placing Defense counsel on notice that this defamation will not be tolerated.
         Counsel has been demanding proof of Plaintiff’s mitigation, and Defendant Marino is simultaneously
         interfering with Plaintiff’s ability to find employment at age 73 by outright lying about Plaintiff being
         “retired.” Plaintiff is currently considering his additional legal options where this defamation and
         continued interference is concerned, and Plaintiff’s counsel is instructing counsel to inform Defendant
         Marino to cease and desist in this activity immediately, and let Plaintiff’s counsel know when this task
         has been completed.

         Interestingly, it would appear that the genesis of the supposed “leak” that Defendant First Data
         continually has harassed Plaintiff to name, (despite Plaintiff’s repeated and truthful explanation that his
         January 2017 text messages to Defendant Marino were hyperbole), is, in fact, Marino himself. As
         Plaintiff has described in his interrogatory answers, Plaintiff thought nothing of comments made to him
         at the time by employees regarding his potential retirement - until he reflected on those comments
         months after they were made and AFTER he was notified of his termination on January 13, 2017.
         Plaintiff now understands that the reason that various employees had mentioned retirement to Plaintiff
         during the latter months of 2016, when Plaintiff had no intention of retiring, is undoubtedly due to
         Defendant Marino having seen him in person and unilaterally determining that Plaintiff was disabled,
         disfigured and no longer worthy of a job at First Data, summarily removing Plaintiff’s existing ADA
         accommodation of remote access, then gossiping to employees about Plaintiff’s disability. Mr. Marino
         so much as admitted in his deposition that Defendant Marino thought Plaintiff was terminal when
         Plaintiff requested that Marino move benefits into Plaintiff’s wife’s name in November 2016.

         Defendant Marino continues to gossip, and is now actually intentionally lying, openly interfering with
         Plaintiff’s ability to both mitigate and obtain employment. It is not lost on Plaintiff that Defendants are
         projecting - demanding invasive searches of Plaintiff’s records under the guise of needing proof of
         mitigation, and simultaneously threatening an abusively broad sweep of Plaintiff’s communications
         devices in an effort to cover Defendant Marino’s own inability to stop damaging Plaintiff with lies.
         Defendant Marino is his own leak. Defendant Marino continues to try to make Plaintiff’s ability to
         mitigate as difficult as possible.

         This recent revelation, combined with the abuse of MetLife’s questionable alleged “authority” to collect
         Plaintiff’s personal medical information that took place directly under Defendant Marino’s supervision
         and order in his Human Resources department, is looking to be an additional cause of action for
         Plaintiff.

         None of the above referenced developments will get Defense counsel out of the quagmire in which you
         are currently stuck. This case will commence, on schedule. Defendants will comply with discovery
         deadlines, or suffer the consequences. Ms. Voycheske’s declarations are public, they are now
         permanent, they conflict, they are not able to be supported with documents, nor will her personal
         knowledge be available for rehabilitation or supplementation by her office companions, as Defense
         counsel had planned.

         In fact, we are quickly approaching a point where each of those office companions, along with Ms.
         Voycheske, whichever member(s) of First Data in-house Counsel prepared Voycheske’s statements (my
         money is on former named defendant Graesser, but that remains to be seen), Defense Counsel from Saul


4 of 6
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 36 of 41 PageID #: 1720
         Ewing (including you), and every other person who has demonstrated to have obtained knowledge,
         either directly or indirectly, of Plaintiff’s personal medical records through the illegitimate conduit of
         MetLife, is a witness to both fact and damages in Plaintiff’s likely legal cause of action resulting from
         First Data’s intentional violations of his legally protected privacy.

         I warned you that allowing an SVP to leave without a severance agreement was dangerous for your
         client due to the inevitable exposure of highly ranked executives in what would typically be a more
         boilerplate employment case. Counsel laughed at me and at my client. I still have that voicemail. I
         warned you that Plaintiff was going to take this to the mat in an attempt to protect other employees and
         ex-employees of Defendant First Data, who are not as well situated as Plaintiff, from similar illegalities.
         Counsel ignored me. I instructed you many times to pull Ms. Voycheske’s affidavit. Counsel refused. It
         is now too late, the declarations are permanent, and counsel has created an entirely new cause of action
         for Plaintiff. When I realized that First Data has no benefits plan with MetLife, I told you it was time to
         settle. Counsel refused.

         Plaintiff’s counsel is leaving today for New York. I strongly suggest that Defense counsel appear, with
         30(b)(6) witnesses as noticed, in Brooklyn on July 30 and 31. I have attached, for your reference, the
         applicable deposition transcripts that prove Cagwin was unprepared to discuss disability insurance
         accounting, gave incorrect answers, and then Plaintiff’s counsel had to lead Mr. Cagwin to conclusions,
         and then Defendant’s counsel had to promise to stipulate to those conclusions the following day, due to
         Cagwin‘s lack of preparation by Defense counsel, and inability to provide testimony on the noticed
         topics.

         Plaintiff’s counsel and Defense counsel are certainly NOT, under any definition, 30(b)(6) witnesses. A
         witness should have been prepared to discuss the disability benefit accounting issues clearly identified
         in the 30(b)(6) notice. Mr. Cagwin was not and there was absolutely no reason for our discussion prior
         to Ms. Johnson’s deposition (attached) to have occurred.

         As noted yesterday – Defendants only 30(b)(6) witness to date was non-compliant with the
         requirements of 30(b)(6) preparation for testimony.

         I will see you on Monday in Brooklyn.

         -Shawn




               Shawn E. Shearer
               The Law Office of Shawn Shearer, P.C.
               3839 McKinney Avenue #155-254
               Dallas, TX 75204
               (972) 803-4499
               www.shearerlaw.pro

               THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED
               INFORMATION AND IS INTENDED FOR USE ONLY BY THE NAMED
               RECIPIENT. ANY OTHER USE OF THIS INFORMATION OR ANY


5 of 6
         Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 37 of 41 PageID #: 1721
                ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR,
                PLEASE DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED
                RECIPIENT.




         "Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
         +~~~~~~~~~~~~~~~~~~~~~~~+
         This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the
         intended recipient (even if the e-mail address is yours), you may not use, copy, or retransmit it. If you have received
         this by mistake please notify us by return e-mail, then delete.
         +~~~~~~~~~~~~~~~~~~~~~~~~+




6 of 6
Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 38 of 41 PageID #: 1722




                                 EXHIBIT C-7
                 E-Mails Shearer and Eidelman August 21, 2018
                       30(b)(6) and Deposition Scheduling
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 39 of 41 PageID #: 1723

         Subject: Barger v. FIrst Data - 30(b)(6) Deposi ons
         From: Shawn Shearer <shawn@shearerlaw.pro>
         Date: 8/21/2018 7:09 PM
         To: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         CC: "Cooper, Gillian A." <Gillian.Cooper@saul.com>, "Kennedy, Lindsey C."
         <Lindsey.Kennedy@saul.com>, David Zeitlin <david@zeitlinlawﬁrm.com>
         BCC: bb@shearerlaw.pro

         ATTEMPT TO RESOLVE DISCOVERY DISPUTE

         Gary – The following 30(b)(6) topics remain outstanding without a deposi on of First Data taken despite three-months
         of eﬀort:

               First Datq’s internal control policies and procedures for the technological systems used by First Data’s human
               resources department, payroll, and leave management.

                [OOO, PeopleSo , LOAHELP e-mail; MetLife Interface used by Leave Management – all topics Ms. Steﬀen
                claimed no knowledge in her deposi on today]

               First Data’s processes and procedures for pos ng available employment opportuni es at First Data, and
               removing ﬁlled or withdrawn posi ons, on employment sites (e.g. the Indeed web site referenced in Exhibit
               K to the Complaint) and employment opportunity pos ngs on social media sites (e.g. the @FirstDataJobs
               Twi er account referenced in Exhibit K to the Complaint).

               The processes that were available to Plain ﬀ to apply to receive First Data’s disability insurance beneﬁts, the
               process through which Plain ﬀ did apply to receive First Data’s disability insurance beneﬁts, and the terms
               of the disability insurance policies under which Plain ﬀ applied for beneﬁts.

                [Ms. Steﬀen, VP of HR in charge of the Leave Management Team during all relevant periods, claimed no
                knowledge of the insurance policies and processes available to Plain ﬀ. Ms. Steﬀen even tes ﬁed today that
                she had never seen the Summary Plan Descrip on of the disability insurance beneﬁts she admi ed her team
                assisted employees to complete applica on and approvals, and respond to employees’ ques ons as to policies
                and procedures surround disability beneﬁts – Ms.Steﬀen’s inability to answer these ques ons proves either
                coaching by counsel for lack of knowledge or inept management of First Data’s leave and disability beneﬁts
                policies]

               Terms and condi ons of all equity-based compensa on plans and agreements relevant to the stock op on
               and restricted stock awards by First Data to Plain ﬀ.

               First Data’s plans, policies and procedures for the implementa on and execu on of any “reduc on-in-force”
               (as that term is used in the Answer to the Complaint during the period between January 2015 and February
               2017.

               First Data’s plans, policies and procedures for the implementa on of FMLA, ADA and other leave programs.

                [Ms. Steﬀen could not answer ques ons of procedure and referring all those ques ons to a non-oﬃcer
                manager she was charged to supervise – a non-oﬃcer is not a qualiﬁed 30(b)(6) deponent]

               General descrip on of First Data’s legal hold process including all details of that policy and speciﬁc steps
               that were taken in this case to implement a legal hold.




1 of 3
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 40 of 41 PageID #: 1724
                [All 9 individuals I have deposed to date remember receiving hold no ce, but not one remembers when it
                was received. Over the past 3 months of deposi ons, you knowing this ques on was coming to each and
                everyone of your witnesses, NOT A SINGLE ONE HAS A MEMORY ON WHEN A LEGAL HOLD NOTICE WAS SENT.
                I have told you repeatedly I know that it was not sent un l August 2016 – just weeks before the complaint was
                ﬁled, meaning months and months a er I indicated to you to an cipate li ga on (February 2016) and months
                a er Plain ﬀ ﬁled his Charge with the EEOC (March 6, 2016) – a half-year went by without a legal hold no ce
                being sent to First Data’s employees – stop coaching the witnesses to conﬁrm it was sent and forget when it
                was sent]

               First Data’s process and procedures for retaining informa on created during the planning and
               implementa on of any “reduc on-in-force” during the me between January 1, 2015 and February 28, 2017.

                [Ms. Benhardt may answer these ques ons at her deposi on schedule for tomorrow. However, if the witness
                engages in the same evasiveness, feigned lack of knowledge, and ﬁnger poin ng at others, addi onal
                tes mony binding First Data, a defendant corpora on, is required]

         The deposi on of Ms. Steﬀen today demonstrated the evasiveness of all the Defendants’ witnesses deposed in this
         case. Each of the fact witnesses has repeatedly referred me to numerous other individuals to respond to Plain ﬀ’s
         ques ons – everyone tes ﬁes that someone else knows the answer. You, knowing these con nual cross referrals have
         been on-going have not engaged in good faith discussions of how to obtain this informa on from the individuals
         iden ﬁed by your own witnesses, but instead have taken an unreasonable posi on towards the Rule 30(a)
         10-deposi on limita on.

         You previously iden ﬁed Ms. Steﬀen, Ms. Pulvere and Ms. Voycheske as poten al 30(b)(6) designees on human
         resources and beneﬁts issues (Ms. Steﬀen failed miserably today to tes fy to anything of substance and demonstrated
         a complete lack of knowledge of the func ons of the Leave Management Team she managed and a complete access of
         the tools used by the Leave Management Team under her supervision, and a complete lack of knowledge of the
         policies the Leave Management Team she managed was tasked to implement). With so many termina ons by First
         Data over the past three years, I do not understand how Ms. Steﬀen has managed to survive – My guess is that the HR
         department protects its own, but that is irrelevant. Ms. Steﬀen’s tes mony today only served to demonstrate that the
         Leave Management Team operated without any supervision by a single oﬃcer of First Data, let alone a single oﬃcer of
         First Data with even a basic understanding of the tasks the Leave Management Team is to perform.

         You have also resisted my inquiry into the technological systems used by the human resources department, and in
         par cular the authoriza ons for making changes in the leave and disability beneﬁt systems. Yet each of the HR
         witnesses deposed to date claims to have no knowledge of the privileges and authori es granted to employees to
         make changes in the HR systems they use every day. For example, Ms. Steﬀen tes ﬁed today that she could view the
         OOO proﬁle for herself and she could modify the OOO proﬁles of her self and her direct reports. But, somehow, Ms.
         Steﬀen claimed she had no knowledge of whether her direct reports had the ability to access and modify the OOO
         proﬁles of other employees – but she admi ed she could not do so. If the individual fact witnesses will not answer
         these ques ons about their basic job func ons, responsibili es, and abili es, the corpora on, through its designees
         must do so pursuant to Rule 30(b)(6).

         Ms. Steﬀen’s deposi on today was very telling. Ms. Steﬀen (a Vice President and oﬃcer of First Data) tes ﬁed that
         she allowed a unsupervised, non-oﬃcer employee to make cri cal decisions regarding the leave and compensa on of
         a senior vice president (the Plain ﬀ). Ms. Steﬀen also tes ﬁed that she did not know the systems the team she was
         responsible for managing that were used by her subordinates to make determina ons on leave and beneﬁts. She
         tes ﬁed the Leave Management Team she “managed” interfaced with MetLife as administrator of disability beneﬁts
         but that her Leave Management Team was not responsible for anything related to disability beneﬁts. She repeatedly
         referred me to Ms. Pulveren to answer these ques ons, but also tes ﬁed Ms. Pulveren only nego ated beneﬁts
         agreements, leaving no one responsible for implementa on. Ms. Steﬀen, a career HR professional (with responsibility
         for disability beneﬁts and leave management) also tes ﬁed that she had never seen First Data’s Summary Plan
         Descrip on. It is s ll baﬄing to me how either Ms. Steﬀen (with her admi ed non-management of the Leave


2 of 3
            Case 1:17-cv-04869-FB-LB Document 74-3 Filed 10/03/18 Page 41 of 41 PageID #: 1725
         Management Team over which she was charged with responsibility and lack of knowledge of the ac ons or du es of
         those over which she was to manage) and Ms. Voycheske (with her numerous viola ons of the FMLA and the policies
         of First Dat, and numerous ultra vires acts on behalf of First Data), is s ll employed when there have been supposed
         reduc ons in force on-going for years. The unmanaged inep tude of the Leave Management Team was demonstrated
         by Ms. Steﬀen today.

         It is clear your witnesses have been coached to feign memory loss. The only solu on is for First Data to provide
         Plain ﬀ the witnesses that have been subpoenaed since May 22nd to tes fy on its behalf a er prepara on to tes fy
         beyond their individual knowledge and to speak as to corporate knowledge.

         Every witness that has tes ﬁed in deposi on claims not to know the answers to the topics set forth above ques ons
         and refers me to discuss with others. Individual fact witnesses are insuﬃcient to tes fy as to the policies and
         procedures of First Data, a defendant in this case. The con nual run-around by the individual witnesses is a nice tac c,
         but it s ll does not excuse the failure to designate 30(b)(6) witnesses on the above topics.

         You have no-shown or refused to appear for 30(b)(6) deposi ons twice and in both cases failed to ﬁle for protec ve
         orders.

         I need to know at the end of the deposi on of Ms. Benhardt scheduled for tomorrow, August 22, when First Data will
         present witness(es) before the end of discovery to address all of the above topics that have been outstanding since
         May 22. If I do not have either (i) a date for comple on of the 30(b)(6) deposi on of First Data by the end of the
         discovery period or (ii) a wri en agreement by you to permit discovery of the 30(b)(6) deposi on of First Data a er
         8/31, but prior to the end of the expert discovery period, I have no choice other than to ﬁle my second mo on to
         compel designa ons and deposi ons for the 30(b)(6) witnesses, along for a request for an extension of me to
         complete those deposi ons over the same me period you have requested to complete irrelevant, harassing,
         duplica ve, third-party discovery over issues that have been cured, voluntarily, by Plain ﬀ’s provision of an
         interrogatory supplemental response to address revenue v. income diﬀerences.

         Shawn E. Shearer
         The Law Oﬃce of Shawn Shearer, P.C.
         3839 McKinney Avenue #155-254
         Dallas, TX 75204
         (972) 803-4499
         www.shearerlaw.pro

         THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS INTENDED FOR USE ONLY BY
         THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU
         RECEIVE THIS EMAIL IN ERROR, PLEASE DELETE




3 of 3
